  Case 5:20-cv-00627-TJH-GJS Document 27 Filed 03/31/20 Page 1 of 2 Page ID #:353



                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL


Case No.          ED 20CV0627-TJH(GJSx)                                           Date      MARCH 31, 2020


Title
           Jose Robles Rodriguez et al v. Chad F. Wolf, et al


Present: The Honorable          TERRY J. HATTER, JR.,UNITED STATES DISTRICT JUDGE



                  YOLANDA SKIPPER                                              NOT REPORTED
                      Deputy Clerk                                               Court Reporter


                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                         None Present                                           None Present



Proceedings:          (IN CHAMBERS) -NEW CASE BEFORE JUDGE HATTER


          This action has been assigned to the calendar of the HONORABLE TERRY J. HATTER, JR.,
          United States District Judge.


          Please include the initials TJH in all documents pertaining to this case, as documents are routed
          using the judge’s initials, it is imperative that the correct initials TJH be used on all subsequent
          filings to prevent any delays in the processing of documents.


          Judge Hatter's Courtroom Deputy Clerk is Yolanda Skipper.


          She can be reached at (213) 894-5276. Counsel shall not attempt to contact the Court or its chambers
          staff by telephone or by any other ex parte means, although counsel may contact the Courtroom
          Deputy, Yolanda Skipper, at: yolanda_skipper@cacd.uscourts.gov, with appropriate inquiries.


          Judge Hatter’s courtroom is located on the 9th Floor, at 350 W. 1st Street, United States Courthouse,
        CV-90                                       CIVIL MINUTES - GENERAL              Initials of Deputy Clerk ys
Case 5:20-cv-00627-TJH-GJS Document 27 Filed 03/31/20 Page 2 of 2 Page ID #:354



   Courtroom No. 9B.


   Additional information about Judge Hatter’s procedures and schedules can be found on the court’s
   website at www.cacd.uscourts.gov.


   Counsel for Plaintiff shall immediately serve the complaint in accordance with Fed. R. Civ. P. 4 on
   all parties, including this Order on any new parties to the action and file the proofs of service
   pursuant to Local Rule 5-3.1 with the Court.


   Pursuant to General Order 08-11 and Local Rule 11-3, and unless otherwise ordered by the Court,
   The mandatory COURT COPIES of ALL electronically filed documents must include the Notice
   of Electronic Filing as the last page of the document. Delivery of these documents may be made
   next to the CUSTOMER SERVICE WINDOW located on the 4th Floor at 350 W. 1st Street, Los
   Angeles, CA 90012, Attention: Yolanda Skipper for Judge Hatter, no later than 12:00 noon the
   following business day, or as soon as possible. If the building is closed you may mail them.


   All civil motions are taken under submission as of the hearing date and no appearance is needed,
   unless by order of this Court. L.R. 83-9.


   Defendant’s are to file their opposition to the Temporary Restraining Order by no later than
   5pm on March 31, 2020.


   IT IS SO ORDERED.


   cc: all parties




 CV-90                                    CIVIL MINUTES - GENERAL             Initials of Deputy Clerk ys
